UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-16731 THERAPEUTICSMD, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0233535 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 951 Broken Sound Parkway NW, Suite 320, Boca Raton, FL 33487 (561) 961-1911 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of the Issuer’s Common Stock as of November 13, 2012 was 99,784,982. THERAPEUTICSMD, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 (Unaudited) and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 (Unaudited) and 2011 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risks 33 Item 4. Controls and Procedures 33 Part II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 35 2 THERAPEUTICSMD, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $34,713 and $1,500, respectively Inventory Other current assets Total current assets Property and equipment, net Other Assets: Prepaid expenses Patent costs Security deposit Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable Deferred revenue — Notes payable Notes payable, related parties Accrued interest Other current liabilities Total current liabilities Long-Term Liabilities: Notes payable, net of debt discount of $1,350,162 and $0, respectively — Accrued interest — Total long-term liabilities — Total liabilities Commitments and Contingencies Stockholders’ Deficit: Preferred stock - par value $0.001; 10,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 250,000,000 shares authorized; 99,784,982 and 82,978,804 issued and outstanding, respectively Additional paid in capital Subscriptions receivable ) — Accumulated deficit ) ) Total stockholder’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying footnotes are an integral part of these condensed consolidatedfinancial statements 3 THERAPEUTICSMD, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, September30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues, net $ Cost of goods sold Gross profit Operating expenses: Sales, general, and administration Research and development Depreciation and amortization Total operating expense Operating loss ) Other income and (expense) Miscellaneous income 75 75 Loss on extinguishment of debt ) — ) — Beneficial conversion feature — — ) — Amortization of debt discount ) Interest expense ) Loan guaranty costs ) Total other income (expense) Loss before taxes ) Provision for income taxes — Net loss $ ) $ ) $ ) $ ) Loss per share, basic and diluted: Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these condensed consolidated financial statements 4 THERAPEUTICSMD, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation Provision for doubtful accounts — Loss on debt extinguishment — Beneficial conversion feature — Amortization of debt discount Stock based compensation Stock based expense for services — Loan guaranty costs Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) ) Other current assets ) Accounts payable Accrued interest Deferred revenue — Accrued expenses and other current liabilities ) Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Vendor deposits ) ) Purchase of property and equipment ) ) Patent costs ) — Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes and loans payable Proceeds from exercise of options — Proceeds from sale of common stock — Proceeds from sale of warrants — Proceeds from sale of membership units — Proceeds from notes payable-related parties — Repayment of notes payable ) ) Repayment of notes payable-related party ) — Net cash flows provided by financing activities Increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $
